Citation Nr: 0718730	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-07 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of the third metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
September 1965.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In May 2004, a Decision Review Officer (DRO) hearing was held 
at the RO and a transcript of that hearing is of record.  


The issues of entitlement to service connection for residuals 
of a head injury and entitlement to a compensable rating for 
residuals of fracture of the third metatarsal of the left 
foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A December 1973 RO decision, confirmed by a rating 
decision in February 1974, denied entitlement to service 
connection for residuals of a head injury.

2.  Evidence received subsequent to the February 1974 RO 
determination is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's February 1974 determination is final as to the 
claim of service connection for residuals of a head injury.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for residuals of a head injury, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for residuals of a head injury, on the merits (de novo), will 
be addressed in the REMAND section below.

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in 2003.  As such, the amended provision is for 
application in this case and is set forth below.
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  The RO noted in the 
August 2003 rating decision that the service connection claim 
was not reopened, as it determined that new and material 
evidence had not been received to reopen the claim.  The 
claim was also noted as not being reopened in the March 2004 
Statement of the Case.  Nevertheless, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

The veteran did not perfect an appeal of the December 1973, 
nor February 1974 rating decision, which denied entitlement 
to service connection for residuals of a head injury.  As 
such, they are final.  See 38 U.S.C.A. § 7105(c).  Hence, the 
initial question before the Board is whether new and material 
evidence has been presented.

The RO initially denied the veteran's claim of entitlement to 
service connection for residuals of a head injury in a 
December 1973 rating decision.  The December 1973 rating 
decision denied the claim based on the lack of complaints 
about, or treatment for, a head injury in the service medical 
records.  Notice of the determination and his appellate 
rights was issued that same month.  In January 1974, the 
veteran submitted a lay statement from his spouse and a 
statement by J.S., M.D.  In a February 1974 confirmed rating 
decision, the RO noted these two statements and concluded 
that no change was warranted from the previous (December 
1973) determination.  Notice of the February 1974 RO denial 
was provided in a March 1974 letter which also included the 
veteran's right to appeal.

The Board finds that since the February 1974 determination, 
the veteran has submitted new and material evidence in order 
to reopen his claim.  In particular, the veteran testified at 
a May 2004 DRO hearing at the RO that he was struck at the 
base of his neck and head by a hatch of a personnel carrier 
in 1964.  (Transcript "T." at 2, 4.)  He stated that he 
visited sick call 3 or 4 times for headaches and vomiting.  
(Id.)  While the veteran's contention that he had sustained a 
head injury in service was previously of record at the time 
of the prior final denial in February 1974, his reference to 
seeking treatment for associated headaches, had not been 
made.  The Board finds that this aspect of his testimony is 
not cumulative and redundant because it had not been 
submitted before to agency decision-makers.  Thus, it is new.

As the aforementioned testimony provides evidence of in-
service manifestations of current disability, it relates to 
an unestablished fact necessary to substantiate the claim.  
The Board notes that the credibility of the newly submitted 
evidence is presumed in determining whether or not to reopen 
a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, 
it raises a reasonable possibility of substantiating the 
claim as it relates to an element of a service connection 
claim that was the basis of the previous denial, i.e., the 
lack of in-service manifestations.  See 38 C.F.R. § 3.156(a).  
Accordingly, the additional evidence is also material.  As 
new and material evidence has been received, the claim for 
service connection for residuals of a head injury is 
reopened, and must be considered in light of all the 
evidence, both old and new.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, the claim is reopened, and the appeal is 
allowed to this extent.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for residuals of a head injury may be 
granted on the merits, de novo.  However, further development 
of the evidence is needed prior to appellate consideration of 
the reopened claim.

A review of the record demonstrates that further development 
is required in order for VA to satisfy its duty to assist 
under the VCAA.  The veteran asserts that service connection 
is warranted for residuals of an in-service head injury.  The 
service medical records disclose that the veteran was seen on 
April 2, 1965 with complaints of pain in the back of his head 
and at the base of his neck.  A clinical impression was 
deferred.  The veteran was also seen in sick call on April 
14, 1965 for "tension type headaches."  The service medical 
records also reflect that the veteran was seen for headaches 
for 3 days in May 1965.  The veteran's July 1965 clinical 
separation examination was normal, but the physician's 
summary in the report of medical history, in July 1965, noted 
frequent and severe headaches and dizziness and fainting 
spells.  After service, a private medical record, dated in 
November 1973, indicates that the veteran was seen for 
complaints of headaches and soreness of the posterior 
cervical area.  The diagnosis was "chronic myospastic 
syndrome of the posterior cervical area."  A statement by a 
private physician, dated in January 1974, noted that the 
veteran had myofascitis of the cervical spine.  Another 
private medical record, dated in December 1991, revealed that 
after an examination by D.M., M.D., the physician noted an 
impression of essential tremors involving mainly the head and 
neck.  Dr. D.M. also considered Parkinson's disease, but 
noted that there was no definite evidence of such at the 
time.  Post-service private medical records also indicate 
that the veteran was seen for headaches, among other times, 
in June 1975 and in July 1975.          

It does not appear from the record that the appellant has 
been afforded a VA examination addressing the etiology of his 
current headaches, dizziness, tremors, and pain at the base 
of his neck.  See 38 C.F.R. § 3.159(c)(4) (2006) (stating 
that a medical examination is necessary if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (finding that the third prong of 38 C.F.R. 
§ 3.159(c)(4)(I), which requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold).  Based 
on the foregoing and resolving any doubt in favor of the 
veteran, the Board finds that his history of complaints of 
headaches, dizziness, and pain during service warrant a VA 
examination to determine if such complaints are 
manifestations of any current disability and if so, whether 
such disability is causally related to service, including its 
etiology.

Increased rating- residuals of a fracture of third metatarsal 
of the left foot

The veteran also contends that a compensable rating is 
warranted for his service-connected residuals of a fracture 
of third metatarsal of the left foot.  The Board observes X-
rays taken at a VA facility in August 2003 indicated marked 
spurring of the plantar aspect of the calcaneous and 
degenerative changes of the first metatarsophalangeal joint 
with an area of chondrocalcinosis seen in the second 
metatarsophalangeal joint.  The Board points out that the 
procedural modifier of the X-rays indicates that they are of 
the left foot, but the body of the X-ray report notes "right 
foot, three views."  The Board further notes that it has 
been contended in the April 2007 informal hearing 
presentation that the veteran's service-connected left foot 
disability has worsened.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (stating that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  In light of the foregoing, the Board finds 
that a new VA examination with radiographic studies is 
warranted to assess the current level of disability.  

Additionally, at the May 2004 DRO hearing, the veteran 
reported receiving regular treatment from Dr. Yuzon 
concerning his left foot disability.  (T. at 10.)  The Board 
finds that these private clinical records may further assist 
the Board in developing a more complete picture of the 
veteran's disability and a reasonable effort should be made 
to obtain them.

As a final matter, during the pendency of the appeal and 
pertinent to both claims, the notice requirements under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) have been interpreted to apply to all aspects of 
claims, to include the disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As these questions are involved in the present 
appeal, this case should be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1) entitlement to service 
connection for residuals of a head 
injury, and (2) entitlement to a 
compensable rating for residuals of a 
fracture of the third metatarsal of the 
left foot, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  The veteran must be 
apprised of what the evidence must show 
to support a claim for service connection 
and an increased rating, apprised of the 
division of responsibility between him 
and VA in obtaining the evidence, and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  Include an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date in the event of award of 
any benefit sought, per Dingess/Hartman. 

Ask that the veteran provide the complete 
address and the approximate date(s) of 
his treatment for his service-connected 
left foot disability by Dr. Yuzon, on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information, to 
allow VA to attempt to obtain such 
evidence on his behalf.  Inform the 
veteran to complete additional VA Forms 
21-4142 for any other medical care 
providers who may possess additional 
records referable to treatment regarding 
his left foot disability and/or residuals 
of a head injury.  Also, notify the 
veteran that he may obtain the evidence 
himself and send it to VA.

2.  Schedule the veteran for a VA 
examination, with the appropriate VA 
physician, to determine the nature and 
etiology of the veteran's current 
symptoms of headaches, dizziness, 
tremors, and pain at the base of the 
neck.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should review the entire record, 
including service medical records, which 
show that the veteran was treated for 
headaches and dizziness.  The examiner 
should also review all of the post-
service clinical records.  The 
examination report should clearly 
indicate that a complete records review 
was performed.  Specifically, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or greater) that any current disability 
manifested by headaches, dizziness, 
tremors, and/or neck pain is 
etiologically related to clinically 
documented complaints and/or findings in 
service.   

All necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by a 
thorough rationale.  

3.  Schedule the veteran for an 
orthopedic examination with the 
appropriate VA medical facility to 
determine the current nature and severity 
of the veteran's service-connected 
residuals of a fracture of the third 
metatarsal of the left foot.  

All necessary tests should be conducted, 
including range of motion testing.  The 
examiner should also report whether the 
veteran's service-connected left foot 
disability is moderate, moderately severe 
or severe.  Additionally, the examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination, if any, attributable to 
the in-service fracture of the third 
metatarsal of the left foot for which the 
veteran is service-connected.  38 C.F.R. 
§§ 4.40 and 4.45 (2006) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales.

4.  Upon completion of the above, 
consider all evidence and adjudicate the 
reopened claim, de novo, of entitlement 
to service connection for residuals of a 
head injury, to include headaches, 
tremors, etc., and entitlement to a 
compensable evaluation for left foot 
fracture residuals.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


